In an action for dissolution of a partnership between plaintiff and defendant, and for an accounting of the partnership affairs, judgment dismissing the complaint, after trial, unanimously affirmed, with costs. The finding that plaintiff abandoned the partnership business in April, 1931, is sustained by the evidence. His right to relief is barred not only by the ten-year Statute of Limitations (Civ. Prae. Act, § 53), but also by laches. (Gilmore v. Ham, 142 N. Y. 1; Hutchinson V. Sperry, 158 App. Div. 704, affd. 214 N. Y. 616; Lindley on Partnership [10th ed.], p. 560; cf. Bankers Trust Co. v. Dennis, 256 App. Div. 495, 503, affd. 282 N. Y. 635.) Present — Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ.